Citation Nr: 0005558	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-13 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

(The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder; and entitlement 
to an evaluation in excess of 20 percent for urticaria with 
angioedema, are the subjects of a separate decision under the 
same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California in 
July 1996.

The veteran provided testimony before a Hearing Officer at 
the RO in September 1997, of which a transcript is of record.

The issue of entitlement to a TDIU is addressed in the remand 
portion of the decision.


FINDING OF FACT

There is sufficient competent medical evidence of record 
relating the veteran's variously diagnosed chronic acquired 
psychiatric disorder to his period of service and his 
service-connected urticaria with angioedema.   


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. § 3.304, 
3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999). 

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).  

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a previous case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
naturel progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and Unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of  a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

In service, the veteran developed "hives", otherwise 
described as urticaria with angioedema throughout his body, 
for which antihistamines and other treatment seemed to offer 
little relief.  Service records do not note significant 
nervousness.

Outpatient clinical records from August 1974 show that the 
veteran was depressed and irritable.  

A report of a VA examination in November 1976 noted that the 
veteran had mild anxiety.

Several physician's statements and analyses from the mid-
1970's are in the file relating to the veteran's "hives" and 
gastrointestinal symptoms, and the possible causes of both. 

Extensive additional post-service clinical evidence is in the 
file from both VA and private care-givers relating to various 
organic disabilities, as well as psychiatric disabilities.  

In this regard, documentation is of record from TEG, Ph.D., a 
psychologist, who saw the veteran regularly from January 1992 
and noted his history of urticaria and gastrointestinal 
symptoms.  In one summary report dated in January 1996, Dr. G 
noted that the initial diagnosis had been generalized anxiety 
and major depression.  During the course of his care, it had 
become clear that the veteran had suffered from depression 
and anxiety most of his life, including his childhood and 
before, during and since service.  The veteran had done well 
for a time, but relapsed in January 1995 with symptoms of 
anxiety, depression and manic behavior, all of which 
progressed to a point of significant debilitation.  The Axis 
I diagnosis had been bipolar disorder and panic attack 
disorder with obsessive compulsive features; Axis III was 
"hives" and upset stomach.  Dr. G felt that the veteran's 
psychiatric problems caused him to be unable to work and he 
was virtually unable to leave his home except for doctor's 
appointments. 

Another statement by Dr. G was that

I diagnosed that (the veteran's) hives 
and chronic stomach distress were related 
to his anxiety and panic disorders and 
recommended psychotropic medications to 
treat these disorders.  The psychotropic 
medications were also recommended to 
treat his symptoms of depression.  (The 
veteran) responded well to these 
medications and was almost immediately 
relieved of hives and stomach distress.

Dr. G went on to identify the various stresses in the 
veteran's life including being in Germany during the Vietnam 
Conflict and waiting for assignment.  He indicated that 
throughout, the veteran's

medical symptoms over the years have been 
quite complex.  And because of his 
immediate and almost complete recovery 
from hives and stomach distress when 
placed on psychotropic medications, it is 
my sense that he was misdiagnosed for a 
number of years regarding the origin of 
his hives and stomach distress.  It is 
also my opinion that even though (the 
veteran) may have had symptoms of anxiety 
prior to his military service, his 
military service exacerbated his 
condition resulting in the presentation 
of symptoms (hives and stomach distress) 
not previously observed.

It is not uncommon for anxiety disorders 
(such as panic attacks and obsessive-
compulsive disorders ) to have hives and 
gastrointestinal distress as part of the 
symptomological profile.

...(the veteran) has a complex 
psychiatric profile.  In addition to 
these anxiety related disorders (panic 
attacks and obsessive-compulsive 
disorder) (the veteran) also suffers from 
a bi-polar disorder.  [The physician then 
described the veteran's behavior during 
both his manic and depressive phases of 
his bi-polar disorder].

Numerous clinical records and statements are of record from a 
psychiatrist, JC, M.D., who has seen the veteran for many 
years.  In one summary analysis on hospitalization in 
November 1995, Dr. C stated that historically, the veteran 
had begun to experience significant urticaria at the age of 
17 and throughout the years for which he had been treated 
with prednisone and a number of other therapies.  


The physician noted that the veteran had had extensive work-
ups which showed no physiological cause for the urticaria and 
"it is believed that his condition is of a psychosomatic 
depressive nature".  He was then thought be experiencing a 
major depressive episode without psychotic features but 
bipolar disorder, depressed, was to be ruled out; as was 
dysthymia as an alternative Axis I diagnoses; in addition, 
Axis II was shown as borderline personality...and Axis III, 
history of chronic urticaria.

On VA examination in November 1995, it was noted that the 
veteran had a long history of urticaria for which 
antihistamines and steroids had little lasting impact, and 
testing was said to have concluded that the hives were 
psychological in origin.  It was recorded that he had been 
under considerable stress in service and since which seemed 
to have the effect of aggravating his urticaria a great deal 
as well.  He had continued to have rashes as well as 
gastrointestinal problems, and developed significant 
psychiatric symptoms as well.  

The diagnoses were Axis I, bipolar disorder, manic, in 
partial remission; and panic disorder; Axis II, rule out 
personality disorder; and Axis III, urticaria, 
gastroesophageal reflux, hiatal hernia.  

The VA examiner further noted that 

whether (the veteran) started having 
symptoms of panic disorder and bipolar 
disorder while in the military is 
difficult to say.  (The veteran) believes 
that his bipolar symptoms started either 
in his mid '20's or early '30's.  I do 
not have (his) C-File or VA medical 
records to evaluate the possibility that 
these symptoms started in the military.  

A report of VA hospitalization in 1996 reflected electroshock 
therapy for what was diagnosed as Axis I, Bipolar Type II 
with somatized depression; Axis II, borderline personality, 
not otherwise specified with borderline narcissistic traits.  
Axis III was shown as hypertension, hives and possible peptic 
ulcer disease.  

A summary statement from Dr. C in July 1996 indicated that 
the question of whether the veteran's psychiatric problems 
were or were not related to his service had been questioned 
at length.  The psychiatrist resummarized his history of 
symptoms, and noted that psychotherapy had seemingly 
decreased his urticaria symptoms, although not completely.

A further statement from Dr. C, dated in December 1996, 
detailed at length his history of symptoms in and since 
service.  The psychiatrist further stated that:   

I assumed his care in August 1995 both 
for psychotherapy and medication 
management.  During this time, he was 
hospitalized once...for Bipolar Affective 
Disorder, Panic Anxiety Disorder, and 
Histrionic and Narcissistic Personality 
traits.  I observed him during that 
stressful time, the patient developed 
numerous somatic symptoms, particularly 
palpitations, hyperventilation to the 
point that he got cyanotic and rash.  I 
strongly believe that both urticaria and 
gastrointestinal complaints are 
psychosomatic and there is a direct 
correlation between his psychological 
problems and urticaria and 
gastrointestinal symptoms.  The former 
may have been overlooked while in the 
army.  Currently, he is disabled from his 
psychiatric disorder and is unable to 
perform his occupation as a CPA.  I 
believe that if he is forced to go to 
work, he might develop some set of 
physical symptoms as well".



Another physician, SHC, M.D., has submitted numerous reports 
including a summary letter dated in September 1996.  Therein, 
it was noted that the veteran had been his patient since 
1990.  His extensive care was delineated.  It was noted that 
in 1971, he had developed chronic hives.  Dr. C noted that 
urticaria can be due to simple allergy, but it can also be 
based on psychological stress.  Various extensive tests had 
not found any organic cause and dermatologists and a 
gastroenterologist had concluded that his symptoms were on a 
psychological basis.  

Dr. C further stated that

It was clear that his urticaria and 
gastrointestinal symptoms were due to 
psychological stressers and were 
psychosomatic.  The intensity of the 
urticaria and the G.I. symptoms lessened 
with psychotherapy.  There is no question 
in my mind that both the hives and the 
gastrointestinal complaints are 
psychosomatic and not physiological.  I 
also believe that there has always been a 
direct correlation between his hives, 
stomach problems and his psychological 
and emotional problems.  It is possible 
that the physicians in the army 
overlooked the psychosomatic 
possibilities of the causes of his 
problems when he was younger.  Therefore, 
I believe (the veteran's) hives and 
stomach problems from which he has been 
disabled are directly related to his 
depression and bipolar disorder from 
which he is disabled.  He does give a 
history of having these same ailments 
while on active duty. (emphasis added).

The veteran provided testimony in support of his claim for 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder before a hearing officer at the RO in 
September 1997.  A transcript of his testimony is of record.


An extensive VA fee-basis psychiatric evaluation was 
undertaken in February 1998 at which time an extensive 
history was noted.  However, no comparative analysis or 
opinion was provided as to the relationship between 
longstanding symptoms and currently diagnosed bipolar 
disorder, although the examiner declined to provide a current 
separate diagnosis of anxiety reaction since the veteran had 
described his anxiety disorder as occurring exclusively over 
the course of his depressive episodes.

In another statement from Dr. C dated in September 1998, it 
was reiterated that the veteran's urticaria and stomach 
symptoms were early signs of his psychiatric difficulties, 
and that "we can't separate soma from psyche, and (the 
veteran's) psychological symptoms are also variant of 
physiological symptoms". 


Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in 
service injury or disease and a current disability.  

A review of the evidentiary record discloses that the veteran 
has a chronic acquired variously diagnosed psychiatric 
disorder.  Competent medical evidence of record shows that 
his variously diagnosed psychiatric disorder has been related 
to his service-connected urticaria with angioedema, as well 
as to his period of active service on the basis of both 
incurrence and aggravation.  Accordingly, the Board finds 
that the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder is 
well grounded.

The Board notes that the veteran's complex psychiatric 
history has been identified as part and parcel of his 
service-connected urticaria with angioedema.  


Competent medical authority has recognized that although his 
psychiatric symptomatology may have been present prior to his 
period of service, such preexisting symptomatology was 
aggravated by the stresses experienced in service, and if not 
preexisting service, developed concomitantly with disorders 
for which service connection was ultimately granted.  

Competent medical authority has also pointed out that the 
veteran's psychiatric symptoms were manifested and/or masked 
by symptomatology which ultimately was service-connected and 
rated as urticaria and angioedema.  

Overall, both VA and private competent medical authority does 
not and has not separated the veteran's psychiatric 
symptomatology from that symptomatology attributed to his 
service-connected urticaria with angioedema.  The veteran's 
complex medico-psychiatric history warrants no further 
inquiry as the evidentiary record is clear that his 
psychiatric symptomatology which has been variously diagnosed 
over the years cannot satisfactorily be dissociated from his 
period of active service on the basis of direct incurrence or 
aggravation, or from his service-connected urticaria with 
angioedema of a direct causal basis or on the basis of 
aggravation.

The voluminous evidentiary record as accumulated to date 
provides a more than sufficient basis upon which to permit 
the conclusion that the veteran's chronic acquired 
psychiatric symptomatology no matter how diagnosed cannot be 
satisfactorily dissociated from his period of active service, 
as well as symptomatology which was ultimately service-
connected and rated as urticaria with angioedema.  

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for the 
veteran's chronic acquired variously diagnosed psychiatric 
disorder.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With the grant of service connection for a chronic acquired 
variously diagnosed psychiatric disorder, the RO will assign 
a rating therefor, and reconsider the issue of entitlement to 
a TDIU in light of the above favorable determination.  The 
veteran must also be given an opportunity to submit 
additional evidence and/or argument in furtherance of the 
TDIU claim which is to be reconsidered by the RO.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to a TDIU pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence and argument on the 
issue of entitlement to a TDIU.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should reconsider 
the issue of entitlement to a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

